IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 65PA15

                                Filed 18 March 2016

STATE OF NORTH CAROLINA

              v.
 KEITH ANTONIO BARNETT


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 768 S.E.2d 327 (2015), vacating, in part, a

judgment entered on 10 December 2013 by Judge F. Donald Bridges in Superior

Court, Gaston County. Heard in the Supreme Court on 16 November 2015.

      Roy Cooper, Attorney General, by J. Joy Strickland and William P. Hart, Jr.,
      Assistant Attorneys General, for the State-appellant.

      Guy J. Loranger for defendant-appellee.


      ERVIN, Justice.


      Defendant Keith Antonio Barnett was convicted of violating the sex offender

registration laws and resisting, delaying, and obstructing a public officer.         A

unanimous panel of the Court of Appeals vacated defendant’s sex offender

registration conviction. We now reverse that decision of the Court of Appeals.

      Defendant is required to register as a sex offender pursuant to the North

Carolina Sex Offender and Public Protection Registration Program because of a 1997

felony conviction for taking indecent liberties with a child. On 6 January 2010,

defendant pleaded guilty to and was convicted of failing to register as a sex offender
                                 STATE V. BARNETT

                                  Opinion of the Court



in October 2009. On 15 February 2010, defendant completed the initial registration

process with the Gaston County Sheriff’s Office, at which point defendant was

required to report his physical address and to review “notice of duty to register”

documentation. During the initial registration process, defendant reported that he

resided at 554 South Boyd Street in Gastonia.

      On 17 August 2011, a jury found defendant guilty of a second sex offender

registration offense. Based upon that conviction, defendant was sentenced to an

active term of twenty-eight to thirty-four months imprisonment. On 2 October 2012,

the Court of Appeals filed an opinion vacating defendant’s 17 August 2011 conviction

based upon a determination that the indictment that had been returned against him

in that case was fatally defective. State v. Barnett, 223 N.C. App. 65, 72, 733 S.E.2d
95, 100 (2012).      On 14 November 2012, the North Carolina Division of Adult

Correction released defendant from its custody in accordance with the Court of

Appeals’ decision.

      In early February 2013, Deputy Luther Hester of the Gaston County Sheriff’s

Office received a telephone call concerning defendant.          Upon receiving the

information provided by the caller, Deputy Hester researched defendant’s records and

determined that, even though defendant was no longer incarcerated, he had not

reported his current residence in the aftermath of his release from the custody of the

Division of Adult Correction. According to Deputy Hester, the address of a registered

sex offender is changed to the location of any facility or institution at which the


                                          -2-
                                  STATE V. BARNETT

                                  Opinion of the Court



offender in question is incarcerated, with the offender being required to update his

address information upon release.

      On 6 February 2013, Deputy Hester, accompanied by two other deputies, went

to 332 North Mountain Street in Gastonia, which was the address at which defendant

was suspected of residing. As the deputies arrived, they observed defendant, who

had been standing in the front yard, run into the house. After presenting himself at

the front door of the residence and speaking with a woman who identified herself as

defendant’s mother, Deputy Hester was allowed to enter the house in order to look

for defendant.

      When Deputy Hester located defendant on the back porch of the residence and

informed defendant that he was being placed under arrest for failing to provide notice

that he had changed his address, defendant stated that he was not going back to jail

and stood “in a competitive manner with his fists up in the air.” After defendant

refused to submit himself to arrest after repeated demands had been made that he

lower his hands, Deputy Hester used a Taser to subdue defendant, handcuffed him,

and placed him under arrest.

      On 6 February 2013, warrants for arrest charging defendant with failing to

notify the Gaston County Sheriff’s Office of his address within three business days

after having changed his address and with resisting, delaying, and obstructing a

public officer were issued.    On 18 February 2013, a Gaston County grand jury

returned bills of indictment charging defendant with failing to notify the Gaston


                                          -3-
                                      STATE V. BARNETT

                                      Opinion of the Court



County Sheriff’s Office of his address within three business days after having changed

his address and resisting, delaying, and obstructing a public officer. The charges

against defendant came on for trial before the trial court and a jury at the 9 December

2013 criminal session of the Superior Court, Gaston County. At the appropriate time,

defendant unsuccessfully moved to dismiss the sex offender registration charge for

insufficiency of the evidence. After hearing the evidence, the arguments of counsel,

and the trial court’s instructions, the jury found defendant guilty as charged. In light

of the jury’s verdict, the trial court consolidated defendant’s convictions for judgment

and entered a judgment sentencing defendant to a term of twenty-five to thirty-nine

months imprisonment. Defendant noted an appeal to the Court of Appeals from the

trial court’s judgment.

       In seeking relief from the trial court’s judgment before the Court of Appeals,

defendant argued that the trial court had erred by denying his motion to dismiss the

sex offender registration charge for insufficiency of the evidence on the grounds that

the record evidence did not tend to show defendant’s guilt of the offense charged in

the indictment and that there was a fatal variance between the charge alleged in the

indictment and the evidence adduced at trial. State v. Barnett, ___ N.C. App. ___,

___, 768 S.E.2d 327, 329 (2015).1 A unanimous panel of the Court of Appeals agreed


       1  In his brief before the Court of Appeals, defendant also argued that, in the event that
his trial counsel had failed to advance a variance-based argument at trial, his failure to do so
constituted ineffective assistance of counsel. However, given that the Court of Appeals
vacated defendant’s failure to register conviction for insufficiency of the evidence, the Court
of Appeals never reached his ineffective assistance claim.

                                              -4-
                                   STATE V. BARNETT

                                   Opinion of the Court



with defendant’s contention.     After noting that the indictment returned against

defendant alleged that he had violated N.C.G.S. § 14-208.11 by “fail[ing] to register

as a sexual offender, in that the defendant did fail to notify the Gaston County

Sheriff’s Office, within three business days of his change of address,” id. at ___, 768

S.E.2d at 330, the court determined that the State had proceeded against defendant

at trial on the theory that he had failed to register “within three business days of

release from a penal institution or arrival in a county to live outside a penal

institution” as required by N.C.G.S. § 14-208.7(a), id. at ___, 768 S.E.2d at 331. In

view of the fact that “defendant [had been] indicted on an allegation that he failed to

register as a sex offender in that he failed to notify the Gaston County Sheriff’s Office

within three business days of his change of address in accordance with the

requirements of N.C. Gen. Stat. § 14-208.9,” the Court of Appeals held that “the trial

court [had] erred in denying defendant’s motion to dismiss.” Id. at ___, 768 S.E.2d at

332.

       The extent to which the evidence presented at trial suffices to support the

denial of a motion to dismiss for insufficiency of the evidence is a question of law

reviewed de novo by the appellate court. See, e.g., State v. Earnhardt, 307 N.C. 62,

66, 296 S.E.2d 649, 652 (1982). As this Court has previously stated:

                    When considering a motion to dismiss for
             insufficiency of evidence, the court is concerned only with
             the legal sufficiency of the evidence to support a verdict,
             not its weight, which is a matter for the jury. The evidence
             must be considered in the light most favorable to the state;


                                           -5-
                                   STATE V. BARNETT

                                   Opinion of the Court



             all contradictions and discrepancies therein must be
             resolved in the state’s favor; and the state must be given
             the benefit of every reasonable inference to be drawn in its
             favor from the evidence. There must be substantial
             evidence of all elements of the crime charged, and that the
             defendant was the perpetrator of the crime.

State v. Blake, 319 N.C. 599, 604, 356 S.E.2d 352, 355 (1987) (citations omitted). “It

is a rule of universal observance in the administration of criminal law that a

defendant must be convicted, if convicted at all, of the particular offense charged in

the bill of indictment.” State v. Jackson, 218 N.C. 373, 376, 11 S.E.2d 149, 151 (1940).

“A variance between the criminal offense charged and the offense established by the

evidence is in essence a failure of the State to establish the offense charged.” State v.

Waddell, 279 N.C. 442, 445, 183 S.E.2d 644, 646 (1971). “A motion to dismiss is in

order when the prosecution fails to offer sufficient evidence the defendant committed

the offense charged.” Id. at 445, 183 S.E.2d at 646. However, “[i]n order to prevail

on such a motion, the defendant must show a fatal variance between the offense

charged and the proof as to ‘[t]he gist of the offense.’ ” State v. Pickens, 346 N.C. 628,

646, 488 S.E.2d 162, 172 (1997) (quoting Waddell, 279 N.C. at 445, 183 S.E.2d at 646).

      N.C.G.S. § 14-208.11(a)(2) provides that a person required to register as a sex

offender in accordance with Article 27A of Chapter 14 of the General Statutes is guilty

of a Class F felony if he willfully “[f]ails to notify the last registering sheriff of a

change of address as required by this Article.” N.C.G.S. § 14-208.11(a)(2) (2015).

According to N.C.G.S. § 14-208.9(a), “[i]f a person required to register changes



                                           -6-
                                   STATE V. BARNETT

                                   Opinion of the Court



address, the person shall report in person and provide written notice of the new

address not later than the third business day after the change to the sheriff of the

county with whom the person had last registered.” Id. § 14-208.9(a) (2015). “If [a]

person [required to register] is a current resident of North Carolina, the person shall

register . . . [w]ithin three business days of release from a penal institution or arrival

in a county to live outside a penal institution.” Id. § 14-208.7(a)(1) (2015).

      In the opinion that we filed today in State v. Crockett, ___ N.C. ___, ___, ___

S.E.2d ___, ___ (Mar. 18, 2016) (No. 29PA15), this Court clarified that N.C.G.S. § 14-

208.7(a) applies solely to a sex offender’s initial registration. N.C.G.S. § 14-208.9(a),

on the other hand, applies to instances in which an individual previously required to

register following his release from a penal institution or upon his conviction in the

event that no active term of imprisonment was imposed as required by N.C.G.S. § 14-

208.7(a) changes his address from the address on file with the sheriff of the county in

which the sex offender last registered to a new address. In other words, contrary to

the result reached in the Court of Appeals, we hold that there was no variance

between the offense with which defendant was charged and the offense that

defendant was convicted of committing. As a result, once defendant had initially

registered as a sex offender on 15 February 2010 in accordance with N.C.G.S. § 14-

208.7(a), any subsequent failure to notify the appropriate law enforcement agency

that he had changed his address would constitute a violation of N.C.G.S. § 14-208.9(a)




                                           -7-
                                   STATE V. BARNETT

                                   Opinion of the Court



and subject him to prosecution under section N.C.G.S. § 14-208.11(a)(2) even if his

change of address resulted from a release from incarceration.

      At trial, Deputy Hester testified that, when a registered sex offender is

incarcerated after the date upon which he initially registers, his address for sex

offender registration purposes changes to the facility or institution in which he is

housed. As long as the registrant remains incarcerated, his address is that of the

facility or institution in which he is confined. See State v. Abshire, 363 N.C. 322, 331,

677 S.E.2d 444, 451 (2009) (concluding that “a sex offender’s address indicates his or

her residence, meaning the actual place of abode where he or she lives, whether

permanent or temporary”), superseded on other grounds by statute, An Act to Protect

North Carolina’s Children/Sex Offender Law Changes, ch. 247, sec. 8(a), 2005 N.C.

Sess. Laws (Reg. Sess. 2006) 1065, 1070-71. Although the State did not elicit any

evidence tending to show the location at which defendant had been incarcerated prior

to his release from the custody of the Division of Adult Correction on 14 November

2012, his address necessarily changed when he was released from incarceration. As

a result, in accordance with N.C.G.S. § 14-208.9(a), defendant was required to “report

in person and provide written notice of the new address not later than the third

business day after the change to the sheriff of the county with whom the person had

last registered.” Although defendant had last registered with the Gaston County

Sheriff’s Office, he failed to report in person or provide written notice of the fact that

his address had changed from the facility or institution in which he had been


                                           -8-
                                     STATE V. BARNETT

                                     Opinion of the Court



incarcerated to his new residence following his release from the custody of the

Division of Adult Correction on 14 November 2012. In other words, given that the

evidence adduced at trial tended to show that defendant was a “person required . . .

to register” as a result of his 1997 conviction for taking indecent liberties with a child,

N.C.G.S. § 14-208.11(a), that he had changed his address at the time that he was

released from the custody of the Division of Adult Correction on 14 November 2012,2

and that defendant “[f]ailed to notify the last registering sheriff of a change of

address,” id. § 14-208.11(a)(2), “not later than the third business day after the

change,” id. § 14-208.9(a), the State presented evidence tending to show the existence

of each element of the offense with which defendant had been charged. See Abshire,
363 N.C. at 328, 677 S.E.2d at 449 (delineating the elements of the crime of failing to

notify the appropriate sheriff of a sex offender’s change of address under N.C.G.S. §

14-208.11(a)). Because the trial court properly denied defendant’s dismissal motion,3




       2 As an aside, defendant asserts in his new brief that the record was devoid of any
evidence tending to show that he remained a North Carolina resident. However, the fact that
defendant had been a resident of Gaston County for some time, had reported having an
address in Gaston County, and was apprehended in Gaston County, coupled with the absence
of any evidence to the effect that he had moved out of state, sufficed to permit a jury
determination that he had not established a place of abode out of state following his release
from the custody of the Division of Adult Correction on 14 November 2012.

       3 In his new brief, defendant also argues that, as previously stated by this Court in
State v. Williams, “[t]he failure of the trial court to submit the case to the jury pursuant to
the crime charged in the indictment amounted to a dismissal of that charge and all lesser
included offenses.” Williams, 318 N.C. 624, 628, 350 S.E.2d 353, 356 (1986). We do not,
however, believe that the principle upon which defendant relies has any application to this
case given that, in light of the facts revealed by the present record, the trial court’s

                                              -9-
                                      STATE V. BARNETT

                                      Opinion of the Court



the Court of Appeals erred by determining that the record did not contain sufficient

evidence to permit a determination that defendant committed the offense of failure

to register. As a result, for all of these reasons, the Court of Appeals’ decision vacating

defendant’s conviction for failure to register is reversed.4

        REVERSED.

        Justice BEASLEY did not participate in the consideration or decision of this

case.




instructions accurately stated the determinations that the jury would need to make in order
to convict defendant of the offense that he had been charged with committing.

        As an alternative to his substantive challenge to the denial of his dismissal motion,
        4

defendant argued before the Court of Appeals that, in the event that defendant’s trial counsel
had not properly preserved his fatal variance claim, any such failure on the part of
defendant’s trial counsel deprived defendant of his right to the effective assistance of counsel.
However, our decision to address and reject defendant’s fatal variance claim on the merits
renders his ineffective assistance of counsel claim moot.

                                              -10-